210 F.2d 472
FIREMAN'S FUND INDEMNITY COMPANY, Appellant,v.UNITED STATES of America, Appellee.
No. 13341.
United States Court of Appeals Ninth Circuit.
February 19, 1954.

Appeal from the United States District Court for the Southern District of California, Central Division; Leon R. Yankwich, Judge.
Anderson, McPharlin & Conners, Kenneth E. Lewis, Los Angeles, Cal., for appellant.
Ellis N. Slack, Meyer Rothwacks, Fred E. Youngman, Sp. Assts. to Atty. Gen., Washington, D. C., Laughlin E. Waters, U. S. Atty., E. H. Mitchell, Edward R. McHale, Asst. U. S. Attys., Los Angeles, Cal., for appellees.
Worthington, Park & Worthington, Alden Ames, Herbert Kohlwes, San Francisco, Cal., amici curiæ.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
In an action by appellee, the United States, against Swedlow Engineering Company, Inc., and appellant, Fireman's Fund Indemnity Company, D.C., 100 F. Supp. 796, and a judgment was entered against both defendants on November 21, 1952. Appellant has appealed. The judgment is reversed as to appellant upon the authority of Westover v. William Simpson Construction Co., 9 Cir., 908 F.2d 209, decided January 28, 1954.